Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 14, 2022

                                    No. 04-22-00502-CV

                                     Higinio IBARRA,
                                         Appellant

                                              v.

                                  Edna Gabriela IBARRA,
                                         Appellee

                  From the County Court At Law No 1, Webb County, Texas
                            Trial Court No. 2021FLA001566C1
                         Honorable Hugo Martinez, Judge Presiding


                                       ORDER
        Appellee’s motion for extension of time to file her brief is GRANTED. Appellee’s brief
is due December 29, 2022.




                                                   _________________________________
                                                   Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of November, 2022.



                                                   _________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court